INNPROB12C-W
 (11/08)

                            United States District Court
                                                  for
                                       Northern District of Indiana
                       Petition for Warrant for Offender Under Supervision
Name of Offender:     Darnell Lashay Jackson                             Case Number: 3:12CR00082-003
                      230 East Oakside Street
                      South Bend, Indiana 46614


Name of Sentencing Judicial Officer: The Honorable Robert L. Miller, Jr.
Name of Assigned Magistrate Judge: The Honorable Michael G. Gotsch, Sr.
Date of Original Sentence: February 20, 2013
Original Offense: Felon in Possession of a Firearm [18:922(g)(1)]
Original Sentence: 60 Months Bureau of Prisons; 36 Months Supervised Release
Type of Supervision: Supervised Release
Date Supervision Commenced: March 31, 2017

                          PETITIONING THE COURT TO ISSUE A WARRANT

The probation officer believes that the offender has violated the following conditions of supervision as set forth
in the Judgment.

Mandatory Condition: The defendant shall not commit another federal, state or local crime.

Violation No. 1: On or about 4/26/2018, the defendant committed the offense of Delivery of Heroin, as evidenced
by the defendant's arrest on 4/26/2018. He is being held pending a probable cause hearing in Brown County,
Wisconsin on one count of Delivery of Heroin less than 3 grams, 961.41(1)(d)1, a Class F felony.

Standard Condition No. 1: The defendant shall not leave the judicial district without the permission of the Court
or probation officer.

Violation No. 1: On or about 9/7/2017, 4/5/2018, 4/13/2018, 4/26/2018, the defendant traveled outside the
Northern District of Indiana, without permission of the Court or his probation officer as evidenced by
unauthorized travel to Wisconsin.

U.S. Probation Officer Recommendation:

       The term of supervision should be revoked.

                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on:                  April 27, 2018




                                                                                     Molly Baker


                                                1
                  Case 2:21-mj-00355-SCD Filed 04/15/21 Page 1 of 2 Document 1
                                                                          Defendant: Darnell Lashay Jackson
                                                                             Docket No.: 3:12CR00082-003
                                                                U.S. Probation Officer



THE COURT ORDERS:
☐ No action.
☐ The issuance of a summons.
☐ The issuance of a warrant.
☐ Other.




                                                             Signature of Judicial Officer


                                                                         Date




                                              2
                Case 2:21-mj-00355-SCD Filed 04/15/21 Page 2 of 2 Document 1
